           Case 1:18-vv-00158-UNJ Document 40 Filed 05/01/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-0158V
                                     Filed: March 12, 2019
                                         UNPUBLISHED


    MARGERY HEBDEN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Tetanus Diphtheria acellular
    HUMAN SERVICES,                                          Pertussis (Tdap) Vaccine; Shoulder
                                                             Injury Related to Vaccine
                       Respondent.                           Administration (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Jeffrey T. Sprague, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

      On January 31, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) after receiving the tetanus, diphtheria, and acellular pertussis
(“Tdap”) vaccine on June 24, 2017. Petition at 1, ¶ 5. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On December 7, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for her SIRVA. On March 8, 2019, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded
$50,000.00, representing compensation for pain and suffering. Proffer at 2. In the

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00158-UNJ Document 40 Filed 05/01/19 Page 2 of 4



Proffer, respondent represented that petitioner agrees with the proffered award. Id.
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $50,000.00, representing compensation for pain
and suffering, in the form of a check payable to petitioner, Margery Hebden. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
           Case 1:18-vv-00158-UNJ Document 40 Filed 05/01/19 Page 3 of 4



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
MARGERY HEBDEN,                     )
                                    )
       Petitioner,                  )    No. 18-158V ECF
                                    )
              v.                    )    Chief Special Master Dorsey
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                       PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On January 31, 2018, Margery Hebden (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. She alleges that, as a result of receiving the tetanus, diphtheria, and acellular

pertussis (Tdap) vaccine on June 24, 2017, she suffered from a right shoulder injury related to

vaccine administration (“SIRVA”). Petition at 1-4. On December 7, 2018, respondent filed his

Vaccine Rule 4(c) report, conceding SIRVA as a Table injury. On December 7, 2018, the Chief

Special Master issued a ruling on entitlement, finding that petitioner was entitled to

compensation for SIRVA.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $50,000.00 (for pain and suffering) for all damages. This amount represents all




       1
         This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
           Case 1:18-vv-00158-UNJ Document 40 Filed 05/01/19 Page 4 of 4




elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $50,000.00, in the form of a check payable to petitioner. 2

Petitioner agrees.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/Jeffrey T. Sprague
                                             JEFFREY T. SPRAGUE
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U. S. Department of Justice
                                             P.O. Box l46, Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Direct dial: (202) 616-4179
Dated: March 8, 2019                         Fax: (202) 616-4310


       2
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                 2
